Citation Nr: 9905309	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, to include entitlement under the provisions 
38 C.F.R. § 3.321(b)(2) (1998).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1971 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal was previously remanded by the Board in 
November 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran was born in November 1952, has reported a 
high school education and a Bachelor's degree from Texas 
Southern University and occupational experience in word 
processing and trucking.  The record reflects that he was 
employed in June 1997.  

3.  The veteran's permanent disabilities are residuals of 
gunshot wound to the left chest with retained foreign body 
and fracture of the left 9th rib, evaluated as 20 percent 
disabling; residuals of gunshot wound to the left thigh with 
damage to Muscle Group XIII, evaluated as 10 percent 
disabling; residuals of damage to right Muscle Group XIV, 
evaluated as 10 percent disabling; residuals of gunshot wound 
to the left arm with damage to Muscle Groups VI and VII, 
evaluated as 10 percent disabling; antisocial personality 
disorder, evaluated as 10 percent disabling; and residuals of 
left ankle fracture, and right and left knee disabilities, 
evaluated as noncompensably disabling.  The combined rating 
for the veteran's disabilities is 50 percent.  

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.   

5. The veteran's alcohol and polysubstance abuse are due to 
his own willful misconduct.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.17, and Part 4, Diagnostic Codes 5259, 5271, (5306, 
5307, 5313, 5314, prior to and from July 3,1997), 6818 prior 
to September 5, 1996, 6843 from September 5, 1996, and 9400 
prior to and from November 7, 1996 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The veteran has been afforded multiple VA examinations, and 
the record reflects that additional multiple VA examinations, 
including several psychiatric examinations, and pulmonary 
function testing in January 1992, were scheduled during the 
pendency of his appeal, but he failed to report for these 
examinations.  Treatment records have been obtained and the 
veteran has been afforded a personal hearing.  The Board is 
satisfied that all relevant facts that may be obtained have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by law.  Id. 

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purpose may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate Diagnostic Codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§  1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2); 4.17(b).  

An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice-connected disabilities is 
warranted.  During the pendency of the veteran's claim, the 
rating criteria with respect to muscle groups, pulmonary 
disability, and psychiatric disability were revised.  
Therefore, the Board has evaluated the veteran's muscle group 
injuries, pulmonary disability, and psychiatric disability, 
under the old criteria and under the revised criteria from 
the date of the applicable revision.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998).  The version most favorable to 
the veteran has been applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

The relevant findings with respect to each disability are 
summarized below.  

Right and Left Knee Disabilities

The report of a December 1991 VA orthopedic examination 
reflects that the veteran reported an earlier injury to the 
left knee.  On examination there was some pain, tenderness, 
and soreness of the left knee.  Range of motion was 
accomplished from 0 degrees to 130 degrees.  There was no 
effusion and no instability.  The diagnoses included residual 
injury to the left knee.  When examined in October 1992 the 
veteran complained of intermittent swelling in his knees.  On 
examination there was full range of motion of the lower 
extremities and no pertinent diagnoses were offered.  The 
reports of May 1996 and April 1998 VA examinations reflect 
that the veteran had good joint movement without weakness and 
his ambulation was normal.  The diagnoses included benign 
residual scar from surgery on the right knee and the examiner 
indicated that there was no impairment or disability 
attributable to the veteran's right knee surgery and the 
veteran was able to move his lower extremities well without 
pain.  

The veteran's knees have been rated by analogy under 
Diagnostic Code 5259.  Pursuant to this criteria, where a 
knee is symptomatic following removal of semilunar cartilage, 
a 10 percent evaluation is warranted.  The Board has 
considered the veteran's testimony, but with consideration 
that examinations in 1992, 1996, and 1998 do not indicate any 
objectively manifested symptoms with respect to the veteran's 
knees, a preponderance of the evidence is against a 
10 percent evaluation under Diagnostic Code 5259.  In 
arriving at this determination the competent medical evidence 
is found to be of greater probative weight than the veteran's 
testimony.  Further, a compensable evaluation for either knee 
is not warranted under any other applicable diagnostic code 
because a preponderance of the evidence is against a finding 
that there is slight impairment based upon recurrent 
subluxation or lateral instability and range of motion is not 
shown to be impaired.  38 C.F.R. Part 4, Diagnostic 
Codes 5257, 5260, 5261.  

Left Ankle

A December 1992 private medical record reflects that the 
veteran was seen after twisting his ankle.  The report of an 
X-ray reflects the conclusion of spiral lateral malleolar 
undisplaced fracture.  The reports of VA examinations 
accomplished subsequent to the left ankle injury do not 
reflect any objective symptoms relative to the veteran's left 
ankle or pertinent diagnoses.  The examinations reflect that 
he has normal range of motion of the lower extremities 
without weakness or pain.  

The veteran's residuals of fracture of the left ankle have 
been evaluated under Diagnostic Code 5271.  Diagnostic 
Code 5271 provides that a 10 percent evaluation will be 
assigned for moderate limitation of motion of the ankle.  The 
Board has considered the veteran's testimony, but with 
consideration of the competent medical evidence of record a 
preponderance of the evidence is against a 10 percent 
evaluation for the veteran's residuals of fracture of the 
left ankle because no limitation of motion is shown.  38 
C.F.R. § 4.31 (1998).  In arriving at this determination the 
competent medical evidence is found to be of greater 
probative weight than the veteran's testimony.

Muscle Groups

The report of a December 1991 VA orthopedic examination 
reflects that the veteran had multiple gunshot wounds in 
October 1973.  He had wounds to the chest, the anterior left 
arm, anterior right thigh, and left thigh.  Examination of 
the left arm showed an in-and-out wound anteriorly proximal 
and distal to the elbow and there was a small round punctate, 
slightly keloid scar, not ulcerated, red, fixed or draining.  
There was excellent full range of motion in the elbow.  There 
was a small entrance wound medially in the left thigh and a 
large scar all the way from the groin to the knee from the 
surgical debridement.  The right thigh had in and out wounds 
and small punctate, round, slightly keloid scars, not tender, 
not ulcerated, not red or fixed or draining.  The diagnoses 
included residuals of gunshot wound to the right and left 
thigh and left arm.  The report of the October 1992 VA 
general medical examination notes the residual scars of the 
gunshot wounds and indicates that the veteran had normal 
range of motion and normal sensation of both upper and lower 
extremities, bilaterally.  There was no evidence of injury of 
the median, radial or ulnar nerves.  The diagnoses included 
bullet fragments in the left hemithorax without evidence of 
respiratory failure and multiple scars, residual to gunshot 
wounds.  The reports of May 1996 and April 1998 VA general 
medical examinations note the residual scars and the more 
recent examination indicates that the scars are all benign 
and further indicates that there is no impairment or 
disability attributable to gunshot wounds involving the 
thighs, left chest, and left arm.  The veteran has offered 
testimony relative to symptoms that he associates with 
residuals of his gunshot wounds.  

The injury to muscle groups has been evaluated under 
Diagnostic Codes 5306, 5307, 5313, and 5314.  See 38 C.F.R. 
§ 4.56 (1998).  These provisions have been considered as they 
were prior to and from July 3, 1997.  With consideration of 
the competent medical evidence indicating that there is no 
impairment or disability residual to the gunshot wounds and 
competent medical evidence indicating that the scars residual 
to the wounds and subsequent surgery are benign, the Board 
concludes that a preponderance of the evidence is against 
evaluations greater than the 10 percent that has been 
assigned for each of the residuals of gunshot wound of the 
left thigh, residuals of damage to the right thigh, and 
residuals of gunshot wound to the left arm.  In arriving at 
this determination the competent medical evidence is found to 
be of greater probative weight than the veteran's testimony.

Gunshot Wound, Left Chest

The report of a December 1991 VA examination reflects that 
the veteran sustained a gunshot wound to the left lateral 
chest wall in 1973.  On examination there were two horizontal 
scars.  The veteran was in no respiratory distress and there 
was no wheezing heard and no rales or rhonchi present.  The 
diagnoses included no evidence of emphysema and the veteran 
failed to report for pulmonary function testing.  X-rays of 
the left chest revealed old healed fractures of the 9th left 
posterior rib with many small metallic foreign bodies in the 
area.  No other pathology was seen.  As noted previously the 
most recent examination in 1998 reflects that there is no 
impairment or disability attributable to the gunshot wound to 
the left chest.  

Effective prior to October 7, 1996, Diagnostic Code 6818 
provided that where there is bullet or missile retained in 
the lung with pain or discomfort on exertion or with 
scattered rales or some limitation of excursion of the 
diaphragm or with lower chest expansion a 20 percent 
evaluation is warranted.  A 40 percent evaluation was 
warranted for moderately severe residuals of injuries to the 
pleural cavity with pain in the chest and dyspnea on moderate 
exertion, adhesions of the diaphragm, with excursions 
restricted, moderate myocardial deficiency and one or more of 
the following:  Thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals.  
Effective from October 7, 1996, Diagnostic Code 6843, for 
restrictive lung disease, applies to traumatic chest wall 
defect, including pneumothorax.  The general rating formula 
for restrictive lung disease is based on pulmonary function 
testing.  As noted previously, the veteran did not report for 
pulmonary function testing.  Note 3 to Diagnostic Code 6845 
reflects that gunshot wounds of the pleural cavity with 
bullet or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion shall 
be rated at least 20 percent disabling.  On the basis of the 
competent medical evidence of record, a preponderance of the 
evidence is against a 40 percent evaluation under Diagnostic 
Code 6818, effective prior to October 7, 1996, and in the 
absence of pulmonary function testing and competent medical 
evidence that reflects that there is no residual disability 
of the muscle group, a 20 percent evaluation is the highest 
evaluation that may be assigned under the diagnostic criteria 
in effect from October 7, 1996.  

Mental Disorder

The report of a November 1992 VA psychiatric examination 
reflects that the veteran did not show any thinking 
disturbance or signs of depression.  The diagnoses included 
alcohol and drug addiction and antisocial personality 
disorder.  The veteran's Global Assessment of Functioning 
(GAF) was estimated at 70.  

The veteran's alcohol abuse and polysubstance abuse are due 
to his own willful misconduct and may not be considered in 
determining whether or not he is eligible for VA pension.  
38 C.F.R. § 3.301(c)(2)(3) (1998).  

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) reflects that a GAF of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Under Diagnostic Code 9400, 
prior to November 7, 1996, where there was less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment, a 10 percent evaluation was 
warranted.  Where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels so 
as to produce definite industrial impairment a 30 percent 
evaluation was warranted.  From November 7, 1996, a 
30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to 
such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks, weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

The veteran has been afforded opportunities to report for VA 
psychiatric examination subsequent to the November 1992 
examination, but has failed to do so.  With consideration 
that the competent medical evidence reflects that the 
veteran's GAF was estimated at 70, and that this is deemed to 
be mild impairment, a preponderance of the evidence is 
against a finding that he experiences more than mild 
impairment as a result of his antisocial personality 
disorder.  Therefore, an evaluation greater than 10 percent 
based on the criteria in effect prior to November 7, 1996, is 
not warranted.  Similarly, with consideration that the GAF 
has been indicated to be 70 and because the evidence does not 
indicate that the veteran has anxiety, panic attacks, 
suspiciousness, chronic sleep impairment, or mild memory 
loss, a preponderance of the evidence is against an 
evaluation greater than 10 percent under the criteria in 
effect from November 7, 1996. 

In the analysis set forth above, the Board has determined 
that the ratings currently assigned the veteran's nonservice-
connected disabilities are, in each instance, proper.  
Therefore, the 50 percent combined rating assigned in 
consideration of these disabilities is similarly appropriate.  
Given the foregoing consideration (and assuming arguendo that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17), the veteran's 
disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Nor has the veteran 
been shown to suffer from the permanent loss of use of his 
hands, feet, or eyes, in accordance with the criteria set 
forth in 38 C.F.R. § 4.15.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  Since the veteran's 
disabilities have been found to be appropriately rated, and 
since none of his disabilities has been rated as at least 
40 percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.  

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1952 and has a Bachelor's degree.  
The veteran's work history includes word processing and a 
June 1997 VA progress note reflects that the veteran reported 
that he had just bought a home and had other property in the 
area.  He indicated that he was financially stable and was 
happy with his trucking job.  The Board also notes that in 
October 1991, near the time the veteran initiated his claim, 
a VA hospital discharge summary reflects that at the time of 
discharge the veteran was considered employable.  Thus, the 
veteran has not shown that his present condition renders him 
per se unemployable under either the average person standard 
or on an individual basis.  Accordingly, the Board concludes 
that the veteran has not presented such an unusual disability 
picture so as to render impractical the application of 
regular schedular standards.  Hence, a basis for entitlement 
to a permanent and total disability evaluation on an 
extraschedular basis has not been presented.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  On the basis of the 
above analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes.  


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied. 

		
	U. R. POWELL
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

